United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seaford, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1616
Issued: April 9, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On August 21, 2018 appellant filed a timely appeal from a May 8, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees ’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUE
The issue is whether appellant has met her burden of proof to establish a right wrist
condition causally related to the accepted March 11, 2017 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the May 8, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

FACTUAL HISTORY
On March 13, 2017 appellant, then a 42-year-old sales, services, and distribution associate,
filed a traumatic injury claim (Form CA-1) alleging that she injured her right wrist on March 11,
2017 when pulling a “beamer” with mail while in the performance of duty. She did not stop work.
The record contains the first page of an authorization for examination and/or treatment
(Form CA-16) completed by the employing establishment on March 13, 2017 indicating that
appellant was authorized to seek medical treatment.
In a report dated March 13, 2017, Dr. Scott Flashner, an emergency medicine specialist,
examined appellant for complaints of wrist pain that had begun two days earlier at work when she
“pushed” a heavy object. On examination he noted swelling, tenderness, and pain with extension,
flexion, and radial bending of the right wrist. Dr. Flashner diagnosed wrist sprain and strain and
prescribed medication. 3
In a report dated March 15, 2017, Dr. Ronald Light, a Board-certified orthopedic surgeon,
evaluated appellant for right wrist pain after “pulling” a heavy machine at work a few days earlier.
On examination he found tenderness to palpation over the first dorsal extensor compartment and
a positive Finkelstein’s test. Dr. Light diagnosed right wrist de Quervain’s tendinitis and
administered a cortisone injection.
In a duty status report (Form CA-17) dated March 22, 2017, Dr. Light diagnosed
de Quervain’s tendinitis of the right wrist and found that appellant was unable to work. In an
accompanying work exemption request of even date, he found that she should not return to work
until April 5, 2017.
In a follow-up report dated March 22, 2017, Dr. Light noted that appellant had reported
improvement after the injection. On examination of the right wrist he noted tenderness to palpation
over the first dorsal extensor compartment with a positive Finkelstein’s test. Dr. Light
recommended continued observation and physical therapy.
In a Form CA-17 report dated April 5, 2017, Dr. Light diagnosed tendinitis of the right
wrist and found that appellant was totally disabled from work. In an accompanying work
exemption request of even date, he advised that she should not return to work until April 27, 2017.
In a development letter dated April 11, 2017, OWCP informed appellant that the evidence
submitted was insufficient to establish her claim. It advised her of the type of factual and medical
evidence necessary to establish her claim. OWCP afforded appellant 30 days to submit additional
evidence and respond to its inquiries.
In a Form CA-17 report dated April 26, 2017, Dr. Light diagnosed de Quervain’s tendinitis
of the right wrist and found that appellant was totally disabled. In an accompanying work

3

X-rays of appellant’s right wrist taken on March 13, 2017 were unremarkable.

2

exemption request of even date, he advised that she not return to work until May 10, 2017. On
May 2, 2017 Dr. Light extended the work exemption request to May 24, 2017.
In an attending physician’s report (Form CA-20) dated May 3, 2017, Dr. Light diagnosed
tendinitis and noted a history of appellant injuring her right hand pushing a bulk mail carrier
through double doors. He checked a box marked “yes” indicating that her condition was caused
or aggravated by an employment activity, noting that she had severe pain, swelling, stiffness, and
inability to lift.
Appellant submitted reports from physical therapists dated from March 27 through
May 3, 2017.
By decision dated May 12, 2017, OWCP denied appellant’s traumatic injury claim finding
that the medical evidence of record was insufficient to establish a right wrist condition causally
related to the accepted March 11, 2017 employment incident as she had not submitted a
physician’s well-reasoned opinion supported by objective findings explaining how the work
incident of March 11, 2017 caused or aggravated her diagnosed right wrist conditions.
On May 24, 2017 appellant requested a review of the written record before a representative
of OWCP’s Branch of Hearings and Review.
In a Form CA-17 report dated May 24, 2017, Dr. Light diagnosed de Quervain’s tendinitis
of the right wrist and found that appellant was disabled from employment. In an accompanying
work exemption request of even date, he advised that she should not return to work until
June 27, 2017. In a follow-up report dated May 24, 2017, Dr. Light noted that appellant had
experienced relief from her right wrist de Quervain’s tendinitis for one week after her injection.
On examination he noted tenderness to palpation along the first dorsal extensor compartment and
a positive Finkelstein’s test. Dr. Light opined, “Since [appellant] works at a job where there is
repetitive motions involving her right wrist, she was told that this condition is causally related to
her work activity and will not likely improve, without further therapeutic intervention.” He noted
that, as her condition was employment related, he would seek authorization from OWCP for a
de Quervain’s release of the right wrist’s first extensor compartment, which he considered a
medical necessity.
Appellant submitted reports from physical therapists dated from May 22 through
June 23, 2017.
In a Form CA-17 report dated June 26, 2017, Dr. Vincent Leddy, a Board-certified
internist, diagnosed tendinitis of the right wrist and found that appellant could not return to work.
A magnetic resonance imaging (MRI) scan of appellant’s right wrist dated August 10, 2017
demonstrated a prominent bifid median nerve within the carpal tunnel, to be correlated clinically
for carpal tunnel syndrome.
In a Form CA-17 report dated August 28, 2017, Dr. Light diagnosed right carpal tunnel
syndrome and advised that appellant was disabled from employment.

3

By decision dated September 5, 2017, the hearing representative affirmed OWCP’s
May 12, 2017 decision finding that appellant had not submitted medical evidence addressing
causal relationship between the accepted March 11, 2017 employment incident and the diagnosed
condition.
On October 2, 2017 appellant requested reconsideration of OWCP’s September 5, 2017
decision.
Appellant submitted a July 7, 2017 report from Dr. Joseph Stubel, a Board-certified
orthopedic surgeon. Dr. Stubel noted that she complained of right wrist pain. He obtained a
history of appellant injuring her wrist at work on March 11, 2017 while “pushing” a “beamer”
through double doors that rolled back. On examination of the right wrist, Dr. Stubel noted
tenderness to palpation and a positive Finkelstein’s test at the first dorsal compartment, reduced
dorsiflexion strength, reduced volar flexion strength, a weak pinch, and a weak grip. He diagnosed
wrist pain and recommended a right wrist MRI scan.4 In an accompanying Form CA-17 report of
even date, Dr. Stubel diagnosed carpal tunnel syndrome and found appellant disabled from
employment. He reiterated this diagnosis and disability determination in Form CA-17 reports
dated August 22 and September 26, 2017.
In an August 22, 2017 report, Dr. Stubel noted his findings on examination of the right
wrist, including tenderness to palpation at the volar aspect of the wrist, a positive Tinel’s test, and
a positive Phalen’s sign. He noted that the MRI scan suggested possible carpal tunnel syndrome.
In a report dated September 26, 2017, Dr. Stubel provided a history of appellant
experiencing a right wrist injury at work in March 2017 that continued to cause pain and numbness.
He noted the examination findings and diagnosed carpal tunnel syndrome and wrist pain.
Dr. Stubel opined that appellant’s accident in March 2017 caused her carpal tunnel syndrome.
In a Form CA-17 reports dated September 4 and 26, 2017, Dr. Stubel diagnosed carpal
tunnel syndrome and found that appellant was unable to work.
In a report dated October 4, 2017, Dr. Farshad D. Hannanian, a neurologist, discussed
appellant’s complaints of increased right wrist pain, weakness, and numbness radiating into the
fingers of her right hand. He noted that she attributed her symptoms to a March 13, 2017 injury
at work. Dr. Hannanian diagnosed carpal tunnel syndrome and wrist pain. He opined that
appellant’s symptoms were causally related to the March 13, 2017 employment incident.
Appellant submitted a Form CA-17 report signed by a physician assistant dated
October 19, 2017.
In a report dated October 20, 2017, Dr. Stubel examined appellant and noted that she could
resume her usual work. In an accompanying Form CA-17 report of even date, he found that she
could resume work at full duty on October 23, 2017.

4
The Board notes that this MRI scan report had been included as a part of the case record prior to the September 5,
2017 decision.

4

By decision dated January 11, 2018, OWCP denied modification of its September 5,
2017decision.
On February 13, 2018 appellant requested reconsideration of OWCP’s January 11, 2018
decision.
Thereafter, OWCP received a January 30, 2018 report by Dr. Stubel, who noted that the
right wrist pain and carpal tunnel syndrome were “secondary to [appellant’s] work at the
[employing establishment], which included repetitive moving of packages, and then it [was]
aggravated by an injury in which her right hand and wrist were hit with a beam at work.”
In a report dated January 31, 2018, Dr. Hannanian opined that appellant’s diagnosed carpal
tunnel syndrome resulted from repetitive use of her upper extremity at the employing
establishment, but had been exacerbated when her wrist was struck by a beam.
By decision dated May 8, 2018, OWCP denied modification of its January 11, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 7
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.8 The second component is whether the employment incident caused a personal injury. 9
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
5

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

B.P., Docket No. 16-1549 (issued January 18, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

9

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

5

one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident. 10
Neither the mere fact that, a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship. 11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right wrist
condition causally related to the accepted March 11, 2017 employment incident.
In reports dated October 4, 2017 and January 31, 2018, Dr. Hannanian noted that he had
evaluated appellant for continued right carpal tunnel syndrome and pain and weakness in the right
hand. He attributed the carpal tunnel syndrome to her repetitive work activities at the employing
establishment and indicated that her condition had been exacerbated when a beam had struck her
wrist. While Dr. Hannanian provided an opinion as to causal relationship in his reports, he failed
to provide rationale for his conclusion that being struck by a beam aggravated appellant’s carpal
tunnel syndrome.12 The Board has held that a report is of limited probative value regarding causal
relationship if it does not contain medical rationale explaining how a given medical condition is
causally related to an employment incident.13 This report is therefore insufficient to establish
appellant’s claim.
In support of her claim appellant also submitted a series of medical reports by Dr. Stubel.
Dr. Stubel consistently noted examination findings and diagnosed right wrist pain and carpal
tunnel syndrome. He opined that appellant’s conditions were causally related to performing
repetitive employment duties, including moving packages, and that the conditions were aggravated
at work when a beam struck her right hand and wrist. In his September 26, 2017 report, Dr. Stubel
concluded that the diagnosed conditions were due to her “employment incident.” He did not,
however, explain in any of his reports how the accepted employment incident was sufficient to
have caused or aggravated the diagnosed conditions. As noted above, a medical opinion lacking
medical rationale is of limited probative value on the issue of causal relationship and is insufficient
to establish appellant’s claim.14
In a series of medical reports on May 24, 2017, Dr. Light diagnosed right wrist
de Quervain’s tendinitis and related appellant’s condition to repetitive motion at work. He
indicated that he would request authorization from OWCP for a de Quervain’s release of the first
10

S.S., Docket No. 18-1488 (issued March 11, 2019).

11

J.L., Docket No. 18-1804 (issued April 12, 2019).

The Board notes that the accepted mechanism of injury is that appellant was “pulling a beamer with mail.” The
Board has held that medical opinions based on an incomplete or inaccurate history are of limited probative value. See
G.E., Docket No. 19-1190 (issued November 26, 2019); T.O., Docket No. 17-0093 (issued March 22, 2018).
12

13

D.L., Docket No. 19-0900 (issued October 28, 2019); Y.D., Docket No. 16-1896 (issued February 10, 2017);
C.M., Docket No. 14-0088 (issued April 18, 2014).
14

Id.

6

extensor compartment of the right wrist. Dr. Light failed to attribute the diagnosed condition of
de Quervain’s tendinitis to the accepted employment incident. Instead, he attributed it to the
repetitive nature of appellant’s federal employment which is not the accepted incident in this
claim.15 Therefore, these May 24, 2017 reports are of diminished probative value on the issue of
causal relationship and are insufficient to establish her claim.
In a report dated March 15, 2017, Dr. Light examined appellant for complaints of pain in
the right wrist after she had injured her right wrist a work a few days earlier pulling a heavy
machine. He diagnosed right wrist de Quervain’s tendinitis. On March 13, 2017 Dr. Flashner
examined appellant for complaints of wrist pain that had begun two days earlier at work when she
had “pushed” a “beamer” of mail at work. He diagnosed right wrist sprain and strain. In a report
dated July 7, 2017, Dr. Stubel examined appellant for complaints of right wrist pain and obtained
a history of her injury of her right wrist at work on March 11, 2017 when a “beamer” that she was
pushing through double doors at work had rolled back. He diagnosed right wrist pain. These
reports are found to contain an incorrect history of injury and thus are of limited probative value. 16
Moreover, without explaining physiologically how the accepted employment incident caused or
contributed to the diagnosed condition, these reports are of limited probative value.17
In a Form CA-20 report dated May 3, 2017, Dr. Light diagnosed de Quervain’s tendinitis
of the right wrist, noting that the injury occurred on March 11, 2017 when appellant was pushing
a “bulk mail carrier” through double doors, which pushed her right hand back. He checked a box
marked “yes” indicating that her condition was caused or aggravated by an employment activity,
noting that she had severe pain, swelling, stiffness, and inability to lift. The Board has held that
when a physician’s opinion on causal relationship consists only of checking “yes” to a form
question, without explanation or rationale, that opinion is of diminished probative value. 18
Consequently, the report of May 3, 2017 is insufficient to establish appellant’s claim.
In a March 22, 2017 progress report, Dr. Light provided examination findings and noted
that appellant’s condition had improved following an injection. He recommended continued
observation and physical therapy. In a report dated August 22, 2017, Dr. Stubel reviewed the
results of an MRI scan which he advised showed possible carpal tunnel syndrome. In a report
dated October 20, 2017, he found a positive Tinel’s sign of the right wrist. Dr. Stubel diagnosed
carpal tunnel syndrome and opined that appellant could return to her usual work. Neither
physician, however, addressed causation. The Board has held that medical evidence that does not

15

See J.M., Docket No. 17-1002 (issued August 22, 2017) (a medical opinion must reflect a correct history and
offer a medically sound explanation by the physician of how the specific employment incident physiologically caused
or aggravated the diagnosed conditions).
16

Id.

17

Supra note 13.

18
See D.P., Docket No. 19-1716 (issued March 11, 2020); M.O., Docket No. 18-1056 (issued November 6, 2018);
Deborah L. Beatty, 54 ECAB 3234 (2003).

7

include an opinion regarding the cause of a diagnosed condition is of limited probative value on
the issue of causal relationship.19
Appellant submitted Form CA-17 reports and work exemption requests dated from
March 22 through October 20, 2017 from Dr. Light, Dr. Stubel, Dr. Leddy, and Dr. Hannanian.
She also submitted diagnostic reports dated March 13 and August 10, 2017. These reports did not
provide an opinion regarding the cause of her diagnosed right wrist conditions. As noted, medical
evidence offering no opinion about the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.20 These reports do not contain opinions regarding the
cause of appellant’s carpal tunnel syndrome and thus are insufficient to meet her burden of proof.
The record contains reports authored by physical therapists and physician assistants. The
Board has held that medical reports signed solely by a physical therapist or a physician assistant
are of no probative value as such health care providers are not considered “physician[s]” as defined
under FECA and are therefore not competent to provide medical opinions.21 Consequently, this
evidence is also insufficient to establish appellant’s claim.
The Board finds that appellant has not submitted rationalized medical evidence establishing
a right wrist condition causally related to the accepted March 11, 2017 employment incident and
therefore has not met her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.22
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right wrist
condition causally related to the accepted March 11, 2017 employment incident.

19
See J.H., Docket No. 19-0838 (issued October 1, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018); S.G., Docket No. 19-0041 (issued May 2, 2019).
20

Id.

21

See T.T., Docket No. 19-1121 (issued November 29, 2019); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006)
(lay individuals such as physician assistants, nurses, and physical therapists are not competent to render a medical
opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as
defined by state law). E.T., Docket No. 17-0265 (issued May 25, 2018) (physician assistants are not considered
physicians under FECA); J.M., 58 ECAB 448 (2007) (physical therapists are not considered physicians under FECA).
22

The Board notes that the employing establishment issued a Form CA -16. A properly completed CA-16 form
authorization may constitute a contract for payment of medical expenses to a medical facility or physician, when
properly executed. The form creates a contractual obligation, which does not involve the employee directly, to pay
for the cost of the examination or treatment regardless of the action taken on the claim. See 20 C.F.R.
§ 10.300(c); M.C., Docket No. 18-0951, n.20 (issued January 7, 2019); Tracy P. Spillane, 54 ECAB 608 (2003).

8

ORDER
IT IS HEREBY ORDERED THAT the May 8, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 9, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

9

